Citation Nr: 0424349	
Decision Date: 09/01/04    Archive Date: 09/15/04

DOCKET NO.  93-05 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Barbara J. Cook, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from December 1968 to March 
1970. 

The Board of Veterans' Appeals (BVA or Board) observes that 
this claim has been before the Board previously.  In February 
1996, the Board held that new and material evidence had not 
been submitted to reopen a claim for service connection for 
PTSD.  The veteran appealed that determination to the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (Court).  In March 1997, the Court vacated the Board's 
February 1996 decision and remanded the appeal.  

In November 1997, the Board remanded the issue to the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky for additional development.  

Entitlement to service connection for an anxiety disorder was 
granted in March 1999.  In addition, a March 1999 Board 
decision found that the veteran had submitted new and 
material evidence to reopen the claim for service connection 
for PTSD, and denied service connection on the merits.  The 
veteran appealed that determination to the Court.  In October 
1999, the Court vacated the Board's March 1999 decision and 
remanded the appeal.  A July 2000 Board decision denied 
service connection for PTSD.  The Board found that the 
veteran did not engage in combat during his tour of duty in 
Vietnam, and that while PTSD had been diagnosed, credible 
evidence that the claimed in-service stressors actually 
occurred had not been presented.  

The veteran appealed the Board's July 2000 decision to the 
Court.  In January 2001, the parties submitted a Joint Motion 
For Partial Remand And To Stay Further Proceedings (Joint 
Motion).  Among other things, the Joint Motion stated that if 
appropriate, a comprehensive medical examination should be 
conducted regarding the veteran's current psychiatric 
condition in order to reconcile the various psychiatric 
assessments in the record.  VA should obtain a medical 
opinion from a physician who had personally examined the 
veteran to ascertain whether it was possible to separate the 
symptoms and consequences of PTSD from his service-connected 
anxiety disorder.  If not, the Joint Motion contended that 
the veteran should be assigned a disability evaluation for 
the anxiety disorder taking into account all of his symptoms.  
The Board notes that the issue of the veteran's entitlement 
to a higher rating than 10 percent for a service-connected 
anxiety disorder was the subject of a July 2000 Board remand.

The Joint Motion additionally asserted that in the July 2000 
decision, the Board conceded that the veteran had taken part 
in combat.  Joint Motion at pp. 5-6.  The Joint Motion 
asserted that in the July 2000 decision, the Board conceded 
that the veteran had been diagnosed with PTSD, that such 
finding could not be overturned by the RO, and that such 
finding could be overturned by the Board only if there was 
clear and unmistakable evidence that the finding was in 
error.  Joint Motion at p. 7.

In a January 2001 order, the Court granted the motion and 
vacated and remanded that part of the January 2000 Board 
decision that denied service connection for PTSD.  In light 
of this order, the Board again remanded this claim in August 
2001.  The Board requested that the RO comply with the notice 
and duty to assist provisions contained in the VCAA.  The 
Board also confirmed that several claimed stressful events 
had occurred and requested that the veteran be provided a VA 
examination to determine the diagnosis of all psychiatric 
disorders, in light of these confirmed stressors.  The 
veteran was provided a VA psychiatric examination in January 
2003. 

In August 2003, the Board remanded the issue to the RO for 
additional development and adjudication.  The Board pointed 
out that the January 2003 VA psychiatric examination failed 
to consider the stressors detailed in the Board's August 2001 
remand.  As a result, the corresponding VA examination report 
was insufficient and this case had to be remanded again so 
that the requested medical information could be obtained.  
The Board emphasized that the Court has held that "a remand 
by ... the Board confers on the veteran or other claimant, as 
a matter of law, the right to compliance with the remand 
orders.  We hold further that a remand by ... the Board 
imposes upon the Secretary of Veterans Affairs a concomitant 
duty to ensure compliance with the terms of the remand."  
Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board also noted that the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
Supp. 2002)) required an additional psychiatric examination 
since the record currently before the Board (including the 
January 2003 VA psychiatric report) contains insufficient 
medical evidence to make a decision.  38 U.S.C. § 5103A; 
Charles v. Principi, 16 Vet. App. 370 (2002).  

The Board observed that a February 2003 Supplemental 
Statement of the Case (SSOC) addresses the issues of 
entitlement to an evaluation in excess of 10 percent for 
chronic anxiety disorder and entitlement to an evaluation in 
excess of 30 percent for a skin disorder.  The Board noted 
that the record before it was unclear as to whether the 
veteran had submitted a timely appeal for these issues.  A 
June 2004 SSOC held that, based on a review of the veteran's 
claims file, these claims were not pending.  If the veteran 
wished to reopen claims for an increased evaluation for 
anxiety disorder and service connection for a skin condition, 
he would need to submit a statement to that effect.  

The case is now before the Board for final appellate 
consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The preponderance of the medical evidence indicates that 
the veteran does not have PTSD.  




CONCLUSION OF LAW

Service connection for PTSD is not warranted.  38 U.S.C.A. §§ 
1110, 1131, 1154(b), 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.303, 3.304 (2003).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to assist the appellant in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the VCAA, Pub. L. No. 106-475, 114 
Stat. 2096.  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. § 3.159(b) 
(2003).  Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45620, 45,630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2003).  Second, 
VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c) (2003).  

The appellant filed his claim before the enactment of the 
VCAA.  The regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  See also VAOPGCPREC 7-2003.  Therefore compliance 
with the VCAA is required.

The Board finds that VA's duties to the appellant under the 
VCAA have been fulfilled.  The Board notes that the 
procedural history of the veteran's claim is extensive.  For 
purposes of the present VCAA discussion, the Board concludes 
that discussions in the April 2004 and June 2004 SSOCs 
adequately informed him of the information and evidence 
needed to substantiate his claim for service connection for 
PTSD on the merits.  The April 2004 SSOC and a VCAA notice 
letter dated in December 2003 informed him of the VCAA's 
implementing regulations, including that VA would assist him 
in obtaining government or private medical or employment 
records, provided that he sufficiently identified the records 
sought and submitted releases as necessary.  The Board finds 
that these documents show that the appellant was notified of 
the evidence needed to substantiate his claim and the avenues 
through which he might obtain such evidence, and of the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II, which replaced the opinion in Pelegrini v. Principi, 17 
Vet. App. 412 (2004) (Pelegrini I)), the Court held that a 
VCAA notice must be provided to a claimant before the 
"initial unfavorable [agency of original jurisdiction (AOJ)] 
decision on a service-connection claim."  In this case, VCAA 
notice was not provided to the veteran before the January 
1991 rating decision on appeal; however, the rating decision 
on appeal was entered before the enactment of VCAA.  
Obviously, VA could not have informed the veteran of law that 
did not yet exist.  In Pelegrini II, the Court also made it 
clear that where, as in this case, notice was not mandated at 
the time of the initial RO decision, the RO did not err in 
not providing such notice complying with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) because an initial RO 
decision had already occurred.  Also see O.G.C. Prec. Op. No. 
7-2004.

Moreover, as noted above, the April 2004 and June 2004 SSOCs 
and the December 2003 VCAA notice letter provided notice to 
the claimant regarding what information and evidence is 
needed to substantiate the claim, as well as what information 
and evidence must be submitted by the claimant, what 
information and evidence will be obtained by VA, and the need 
for the claimant to submit any evidence in his possession 
that pertains to the claim.  The veteran has not identified 
any outstanding medical records or indicated that he was in 
the process of obtaining such records.

The Board further notes that, in order to comply with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In the December 2003 VCAA notice letter to the veteran, the 
RO requested that "[i]f there is any other evidence or 
information that you think will support your claim, please 
let us know."  Since that time, the veteran has not 
identified any outstanding medical records or indicated that 
he was in the process of obtaining such records.  

VCAA only requires that the duty to notify is satisfied, and 
that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Sutton v. Brown, 9 Vet. App. 553 (1996); 
Bernard v. Brown, 4 Vet. App. 384 (1993).  In the case of the 
appellant's claim, because each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the appellant 
covering all content requirements is harmless error.  
Moreover, in a recent opinion, VA General Counsel held that 
section 5103(a) does not require VA to seek evidence from a 
claimant other than that identified by VA as necessary to 
substantiate the claim.  See VAOPGCPREC 1-2004.

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  VA has obtained all indicated service and post-
service medical records.  

As to any duty to provide an examination and/or seek a 
medical opinion for the veteran's claim, the Board notes that 
in the case of a claim for disability compensation the 
assistance provided to the claimant shall include providing a 
medical examination or obtaining a medical opinion when such 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion shall be treated as being 
necessary to make a decision on the claim if the evidence of 
record, taking into consideration all information and lay or 
medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's act of service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).

The Board notes that in March 2004, VA conducted a medical 
examination with regard to the veteran's claim.  The Board 
finds that the relevant medical evidence of record, to 
include the report of this examination, contains sufficient 
detail to make a decision on this claim.  Thus, there is no 
duty to provide additional examination with regard to this 
issue.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

The Board further notes that during the pendency of his claim 
the appellant has been afforded opportunities to submit 
information relating to any additional evidence that may be 
available.  He has failed to identify any sources of 
additional outstanding evidence or indicate that he was in 
the process of obtaining additional evidence.  It is clear 
that there is no additional relevant evidence that has not 
been obtained and that the appellant desires the Board to 
proceed with its appellate review.  See Quartuccio, supra.

Based on the foregoing, the Board finds that, in the 
circumstances of the veteran's claim, any additional 
development or notification would serve no useful purpose.  
See Soyini, supra (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided); Wensch v. Principi, 15 Vet. App. 
362, 368 (2001) (when there is extensive factual development 
in a case, reflected both in the record on appeal and the 
Board's decision, which indicates no reasonable possibility 
that any further assistance would aid the appellant in 
substantiating his or her claim, the VCAA does not apply).  
The Board finds that the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled to the extent 
possible with regard to his claim.  Thus, no additional 
assistance or notification to the appellant is required based 
on the facts of the instant case, there has been no prejudice 
to the appellant that would warrant a remand, and his 
procedural rights have not been abridged.  Bernard, supra.

Factual Background 

The veteran essentially contends that he has been diagnosed 
many times with post-traumatic stress disorder.  He claims 
that he was a gunner during service, that he was involved in 
combat, and that he saw two comrades killed by a grenade 
thrown into a truck that he was driving.  He maintains that 
the stresses of combat have caused his post-traumatic stress 
disorder.

Regarding in-service stressors, the veteran has reported 
being involved in "body bagging" during the TET Offensive in 
Vietnam, exposure to combat a few times per week (December 
1980 RO hearing), being a gunner during service, the 
gratuitous killing of Viet Cong prisoners of war, the 
"fragging" of fellow servicemen as a result of drug dealing, 
and constant rocket and mortar attacks (August 1986 RO 
hearing).  The veteran has also claimed to have been awake 
over the course of a 30-day period while pulling duty in a 
bunker (August 1986 RO hearing) and having seen two comrades 
killed by a grenade thrown into a truck he was driving.

The service personnel records show that the veteran served as 
an auto mechanic with the Truck Company, Headquarters & 
Service Battalion, 1st Force Service Regiment (FSR), Force 
Logistics Command (FLC), Da Nang, Republic of Vietnam, from 
October 1969 to March 1970.  He participated in operations 
against Communist aggression (Viet Cong) during this time 
frame, including participation in Operation Pipestone Canyon 
from December 1969 to March 1970.  The record also shows that 
the veteran was administratively separated from service due 
to enuresis.  The veteran's DD-214 shows that the veteran 
received a National Defense Service Medal, a Vietnam Service 
Medal with one star, a Vietnam Campaign Medal with device, 
and a Rifle Marksmanship Badge.

Unit histories and records received from the veteran's 
attorney and from the Marine Corps Historical Center detail 
the activities of the veteran's unit during his service in 
Vietnam.  They document the exposure to combat of Marines 
involved in convoy duty, as the veteran claims that he was.  

An October 1987 report from the United States Army and Joint 
Services Environmental Support Group (ESG) confirms that the 
veteran served in Vietnam from October 6, 1969, to March 15, 
1970.  The record indicates that during this period, the 
veteran's location was attacked by enemy standoff weapons 
once on December 11, 1969.  The attack consisted of four 
rounds which damaged one U.S. aircraft.  

The service medical records show that the veteran indicated 
on a questionnaire at service entrance that he had nervous 
trouble and frequent trouble sleeping, but a psychiatric 
disorder was not found on clinical examination in August 
1968.  In these circumstances, the presumption of soundness 
is applicable.  A veteran who served during a period of war 
is presumed in sound condition except for defects noted when 
examined and accepted for service.  Clear and unmistakable 
evidence that the disability manifested in service existed 
before service and was not aggravated by service will rebut 
the presumption. 38 U.S.C.A. § 1111 (West 1991).  A history 
of preservice conditions recorded at the time of service 
entrance examination does not constitute a notation of such 
conditions but will be considered together with all other 
material evidence in determinations as to inception.  38 
C.F.R. § 3.304(b)(1); Crowe v. Brown, 7 Vet. App. 238, 245-46 
(1994).

In December 1968, the veteran was treated for complaints of 
pain in the abdomen.  On examination, he was found to be 
crying and tense, and there was overreaction on palpation of 
the lower abdomen.  No acute abdomen was found.  However, he 
was put on bed rest. In January 1970, the veteran was 
evaluated by a service urology clinic to rule out an organic 
basis for a complaint of enuresis since childhood.  The 
urology work-up found no evidence of organic disease and 
recommended that the veteran be psychiatrically evaluated.  
The veteran was referred to psychiatric evaluation with a 
provisional diagnosis of enuresis of psychoneurotic origin.  
A mental status examination on neuropsychiatric examination 
in January 1970 revealed no evidence of disabling neurosis, 
psychosis or organic brain disease.  The impression was 
enuresis, which was felt to render the veteran unsuitable for 
military service.  The March 1970 separation examination 
report indicates that the veteran was psychiatrically normal.

The veteran was seen at a VA outpatient clinic for an 
unrelated disability in April 1970, about a month following 
separation, when he also complained of wetting the bed at 
night and of being nervous and tense.  He reported that he 
had had nightmares lately, although the nature or content of 
the nightmares was not described. Librium was prescribed.  
When seen at a VA outpatient clinic in early May 1970, the 
veteran stated that his "nerves are shot" and that he had no 
help from the prescribed Librium.  Although he did not desire 
a neuropsychiatric evaluation, Thorazine was prescribed for 
his nerves.

The record also indicates that in June 1971, subsequent to a 
1970 conviction for shooting and wounding two individuals in 
a sudden affray, the veteran was examined by VA and found to 
be psychopathic, having paranoid tendencies advancing rapidly 
to the point of schizophrenia.  The court subsequently 
released the veteran so that he could be treated by VA.

The veteran was hospitalized by VA in March 1973.  He 
indicated that he had overdosed on barbiturates five days 
prior to admission.  He responded to therapy and did well 
until nearly the end of his hospital stay, when he had an 
episode of uncontrolled crying with fears that he was having 
a nervous breakdown and fears that he was unable to take the 
stress of the ward any longer.  This was related to an 
episode of marijuana abuse on the ward in which he was 
involved and which set back his progress on the ward.  It was 
reported that his disappointment with this seemed to 
contribute to his loss of control over his emotions.  
However, it was also reported that some stereotyped movements 
were observed during the veteran's loss of control.  He was 
"initiated" on 100 milligrams of Thorazine three times a day 
but left the hospital against medical advice.  The discharge 
diagnoses were drug dependency, barbiturate; and drug 
dependency, heroin.

When the veteran was hospitalized at Lima State Hospital, 
Lima, Ohio, in August 1975, he complained of having a drug 
problem but denied hallucinations.  His judgment and insight 
were found to be questionable, and a diagnosis of 
schizophrenia was entered.  He was placed on Thorazine and 
Elavil.  A statement from B.S., M.D., dated in November 1975, 
indicates that the veteran had been in a "dreamy state" 
throughout his hospitalization at Lima with marked religious 
preoccupation, thinking and insisting that he was a Buddhist.  
At other times he claimed that he was wavering among several 
religions.  Although it was felt that the veteran had little 
incentive for engaging in activities or improving himself, he 
did do simple tasks when requested.  The diagnoses were drug 
addiction, and acute schizophrenic episode, which was felt to 
be in remission.  The veteran was discharged from the 
hospital in January 1976.  

Organic brain syndrome (most likely secondary to drug abuse) 
was diagnosed by VA during a hospitalization from November 
1980 to February 1981.

At a December 1980 hearing provided by the St. Petersburg, 
Florida RO, the veteran testified that he was subject to 
combat during service in Vietnam: sniping and mortar fire.  
He also seemed to indicate that he had witnessed some 
children being killed.  He described the 1970 post-service 
shooting incident for which he had been convicted, alleging 
that a bottle had been thrown at him and that he had thought 
it was a grenade.

VA hospital records from 1980 and 1981 record the veteran 
stating he dreamed of Vietnam and his body "being blown by a 
land mine."  Diagnoses included schizophrenia, paranoid; 
dysthymic disorder; organic brain syndrome, most likely 
secondary to drug abuse; a passive-dependent personality with 
hysterical and narcissistic features; and a psychosocial 
stressor--not clear at that time.

The veteran was hospitalized and evaluated many times from 
November 1982 to December 1990.  A November 1982 VA hospital 
summary provides the diagnoses of PTSD; substance abuse, 
alcohol; and borderline personality disorder.  The veteran 
also received outpatient treatment from the VA between 1982 
and 1985.  In September 1984 he was diagnosed with 
schizophrenia by history, alcoholism and poly-drug abuse by 
history.

In February 1983, a VA staff psychiatrist reviewed the 
veteran's claims file and reconciled the veteran's various 
psychiatric diagnoses.  The psychiatrist indicated that the 
discharge summary of a VA hospitalization from June to 
November 1982 did not show that he met the diagnostic 
criteria of the DSM-III for post-traumatic stress disorder.  
He said, "It does relate to an anxious mood and depression," 
which was substantiated by the discharge summary of the 
veteran's hospitalization from November 1980 to February 1981 
reflecting a dysthymic disorder.  The psychiatrist was of the 
opinion that the most likely diagnosis was an adjustment 
disorder with mixed disturbances of emotions and conduct.

In December 1985, a VA examiner reported that following the 
psychiatric interview and a complete review of the claims 
file, he did not find enough evidence to suggest that the 
veteran met the formal criteria for post-traumatic stress 
disorder.  The examiner said that the veteran presented "a 
difficult diagnostic challenge."  The veteran was said to be 
loud and tearful and to exhibit "a somewhat paranoid stare."  
However, the examiner did not find enough evidence to meet 
the formal criteria for schizophrenia.  There were 
suggestions of paranoid character traits, and the veteran's 
history suggested sociopathy.  The veteran also had a well-
documented history of polydrug and alcohol abuse.  At the 
time of the examination, the veteran seemed generally 
agitated, depressed, and anxious, as well as a bit desperate.  
The examiner suspected that the diagnosis of borderline 
personality disorder might be appropriate, or schizoid 
personality disorder.  The examiner added that he found it 
very difficult to imagine that the events in Vietnam caused 
all of the stress that had come afterward.  Although he did 
not think that the veteran met the formal criteria for post-
traumatic stress disorder given the information available to 
him, the examiner thought that "the violence that he might 
have seen in Vietnam may well be a factor in some way 
influencing the violent activities engaged in since the 
military."

The discharge summary from a hospitalization between December 
1985 and February 1986, like other reports near that time, 
indicates that the veteran had PTSD.  Recurrent themes during 
therapy included continuing flashbacks and dreams concerning 
his experience in Vietnam.

Clinical records from the veteran's private physician, 
S.B.S., M.D., from April 1986 to May 1990 have been 
submitted.  These records show occasional assessments of 
PTSD, and anxiety.

The RO provided the veteran with a hearing in August 1986 
during which he testified that in Vietnam he was a driver, 
ran a tire shop and took food to units at night.  He said 
that his first combat experience involved killing two men who 
were reportedly shooting at children for picking up lumber.  
He indicated that Danang, where he was based, was subject to 
mortar rockets all of the time.  He also indicated that he 
had bunker or perimeter duty for 30 days, where he would 
shoot, apparently at night, towards noises he would hear.  
The next day he would go for "the body count" and find 
nothing.  He recounted an incident where the enemy 
purportedly threw a grenade in the back of a truck he was 
driving and killed two of his comrades.  Finally, the veteran 
indicated that he had flashback episodes.

A January 1988 statement from a Certified Alcohol Counselor / 
Certified Drug Counselor, indicates that the veteran was 
assessed in 1987 at St. Elizabeth Medical Center in Kentucky, 
and diagnosed with alcohol abuse, depression and PTSD.

According to a February 1988 report, the veteran was referred 
for a psychiatric examination by P.A.B., M.D., in October 
1987, following a charge of wanton endangerment.  Dr. P.A.B. 
reviewed the demeanor of the veteran as described in the 
corresponding police report, and found that post-traumatic 
stress disorder could not account for the veteran's goal-
directed behavior during the incident.  The veteran reported 
having a history of daily anxiety attacks.  While the veteran 
wished to discuss experiences of flashbacks and other PTSD 
symptoms, he also reportedly found it too emotionally 
difficult to discuss his war experiences in Vietnam.  Dr. 
P.A.B. diagnosed the veteran with PTSD, chronic; alcohol 
dependence; and mixed personality disorder with narcissistic 
and borderline features.  Dr. P.A.B. also stated that while 
the veteran certainly had symptoms of PTSD, confirming the 
diagnosis of PTSD was difficult.  During the interview, Dr. 
P.A.B. could not elicit from the veteran the specific 
stressful events which were allegedly experienced in Vietnam, 
which might be responsible for such a stress disorder.  Dr. 
P.A.B. indicated that the VA treatment records available to 
him did not elaborate such a stressor and thought it would be 
important to verify the veteran's reports of his Vietnam 
experience.  Relying on the fact that VA doctors had 
diagnosed PTSD many times, Dr. P.A.B. thought it reasonable 
to assume that the veteran probably had PTSD.

In an October 1989 statement from the veteran, the veteran 
reported his involvement in the Pipe Stone Canyon operation, 
and recounted seeing two comrades killed by a grenade thrown 
in the back of his truck by the enemy.  He also recounted 
being approached by American Army troops whose six prisoners 
he shot.  He indicated that on another occasion he shot an 
individual who apparently pulled a gun to shoot him.  He 
recalled a friend nicknamed "[redacted]" with the 3rd Marine 
Division who "got killed because he never came back one day."  
The veteran stated that around the time of the Tet Offensive, 
he had to "body bag" dead marines off Highway One.  He stated 
that he was surrounded by combat situations his entire time 
while in Vietnam, and that he witnessed a comrade throw a 
grenade at three U.S. troops, with only one surviving.  He 
also stated that he still had nightmares from having to pick 
up body parts in South Danang for two weeks in early 1970.

The veteran was again provided a psychiatric examination by 
the VA in December 1990.  He reported previously described 
events of Vietnam and subsequent flashbacks.  Mood was 
depressed, affect constricted.  He was diagnosed with PTSD, 
severe, interfering in his abilities in his interpersonal 
life as well as his occupational life.  At the present time, 
the examiner stated, the veteran was having active flashbacks 
as well as recurrent dreams and an inability to socialize.  
Ongoing stressors were chronic unemployment and social 
isolation of moderate severity.
 
The veteran was provided a personal hearing in August 1992 
during which he recounted previously claimed stressors 
regarding deaths of comrades in Vietnam, and being too scared 
to sleep during bunker duty. He indicated that he shot a 
teenage boy sometime after Christmas in 1969. He also 
indicated that he lived in a tent on his uncle's farm because 
total isolation, he essentially believed, was the best 
treatment for his stress disorder. He claimed that sirens 
startled him and sounded like a loud explosion, like being in 
a mortar attack. He acknowledged that he was not in Vietnam 
during the Tet Offensive, but claims he was there during the 
'69 Tet, the Buddhist holiday.

A VA discharge summary for a hospitalization in January and 
February 1996 provides a pertinent diagnosis of PTSD.  VA 
treatment reports dated in 1998 and 1999 provide diagnoses of 
PTSD.  

Upon VA mental examination dated in September 1999, the 
veteran reported killing one child because the child pulled a 
gun on him. The veteran also reported being in a number of 
fire-fights.  However, the examiner noted that when he asked 
the veteran to quantify the fire-fights, the veteran stated, 
"It's hard to say."  The veteran was also unable to quantify 
a statement that he was present during the killing or 
injuring of Americans.  The veteran's symptoms were noted as 
depression, suicidal and paranoid thoughts, nightmares and 
dreams, and difficulty sleeping.  It was also noted that the 
veteran was bothered by loud noises and sudden movements and 
tended to isolate himself.  The examiner noted the veteran 
was very depressed and seemed very anxious and somewhat 
disorganized.  His memory was noted as grossly intact, but he 
did get rattled when asked to give specifics of some of the 
things that happened in Vietnam.  Judgment was noted as 
slightly poor.  An Axis I diagnosis of alcohol dependence was 
noted.  The examiner noted the veteran certainly seemed to 
suffer from a disorder of some sort.  The examiner also noted 
that according to the veteran, his combat experiences and 
responses to them would sustain the diagnosis of PTSD.  
However, it was also noted that the veteran had a substantial 
drinking history that could contribute to both anxiety and 
depressive disorders.  Dependent personality disorder 
characteristics were also noted as present.  In a January 
2000 addendum, the examiner opined that were it not for the 
veteran's alcohol use, his Global Assessment of Functioning 
(GAF) score would be a rating of 60.  An overall GAF score of 
35 was assigned because of the veteran's maladaptive behavior 
and inability to get along with society.

A September 1999 VA social survey notes that the veteran 
reported in a court psychiatric examination dated in 1975 
that he had shot at some people because he thought they were 
Vietnamese and expressed a great deal of distress about his 
experiences in Vietnam.  The social worker opined that this 
background history supported the idea that the veteran had 
consistently reported his stressors from Vietnam for well 
over twenty years.

The veteran has submitted photocopies of New York Times news 
articles about the Vietnam War, dated in 1970.  

The RO has associated with the claims file voluminous VA 
treatment reports dated in 2002 and 2003 showing diagnoses of 
PTSD and possible PTSD.  

The report of a January 2003 VA examination provides that the 
examiner reviewed the veteran's claims file.  The examination 
resulted in an Axis I diagnosis of schizo-affective disorder, 
depressive type; and polysubstance dependency, reportedly in 
significant remission per veteran's report.  The examiner 
concluded that PTSD could not be diagnosed due to his 
conflicting history and inability to establish any actual 
combat exposure which had repeatedly been documented in his 
claims file.  Schizoaffective disorder was diagnosed based on 
the veteran's reports of delusions, hallucinations, history 
of disorganized speech and behavior as evidenced in the 
claims file, as well as affective flattening.  

In conducting the January 2003 VA examination, the VA 
examiner failed to consider the stressors detailed in the 
Board's August 2001 remand.  As a result, the Board held in 
its August 2003 remand that the January 2003 VA examination 
report was insufficient.  

In a subsequent request for another VA examination, VA set 
forth the stressors that the Board's August 2001 remand 
agreed had occurred: 1) an attack on the veteran's location 
by enemy stand-off weapons on December 11, 1969, consisting 
of four rounds which damaged one U.S. aircraft; 2) being a 
member of a unit, other members of which were engaged in 
combat; and 3) the following events which the veteran did not 
personally witness and activities in which he did not 
participate: a) the death of two servicemen who served in his 
unit; b) grave registration; and c) guard duty.  

The report of a March 2004 VA examination sets forth the 
examiner's qualifications, which included approximately nine 
years of being a psychiatric C&P evaluator, as well as 
approximately nine years of non-VA outpatient treatment of 
anxiety disorders, psychotic disorders, mood disorders and 
substance abuse.  The examiner stated that he was board-
certified in psychiatry.  

The examiner provided that he had reviewed the veteran's 
claims file before and after the evaluation.  The report 
reviews the veteran's history (before, during and after 
military service) and current complaints in detail.  The 
examiner conducted a current mental status examination and 
provides its results.  

In assessing PTSD, the examiner noted that he asked the 
veteran to describe events which were stressful when they 
occurred and remained stressful in the present.  The veteran 
identified several specific occurrences, as well as more 
general observations.  The veteran noted that as to other 
stressful events, it had been a long time and he could not 
remember them.  The veteran said that he had distressing 
recollections of his military experiences about once a month, 
distressing dreams about once a month, flashbacks once or 
possibly more per month, and some difficulty in remembering 
important aspects of the trauma.  He said that he got along 
well with his mother, brother, son and two grandchildren.  He 
was also future-oriented.  He said that he did awake at night 
but obtained about eight hours of sleep.  He endorsed 
exaggerated startle response, but the examiner pointed out 
that he did not react notably when a nurse in the hallway 
called a name rather loudly.

The diagnostic impression was Axis I anxiety disorder, NOS; 
alcohol dependence, in remission (seven months); cannabis 
abuse in remission (seven months); delusion disorder; and 
cocaine abuse, in remission.  

The examiner noted that the veteran was given numerous 
occasions to describe events which were stressful when they 
occurred in the military and remained bothersome to the 
present.  None of these stressors coincided with the 
stressors identified in the VA examination request.  During 
the evaluation, the veteran displayed no physiological 
response or psychological reactivity when describing the 
events.  The examiner explained the diagnosis of anxiety 
disorder NOS by pointing out that the veteran endorsed many 
symptoms in the category of anxiety disorders (difficulty 
being in public, feeling as though he must leave certain area 
especially those with a crowd, nightmares, hypervigilance, 
etc).  The examiner said that the anxiety disorder NOS was 
not related to the specific stressors indicated in the VA 
examination request.  

In June 2004, the veteran's attorney submitted copies of 
evidence already in the claims file.  A June 2002 VA 
discharge summary provides that the veteran was admitted 
because a judge gave him the option of staying in a hospital 
or going to VA.  Discharge diagnoses were psychosis NOS, 
likely late onset schizophrenia versus rule-out 
schizoaffective depressive type, PTSD, and substance abuse.  
The report of a November 2002 private hospitalization 
provides that the veteran was admitted to the Behavioral 
Health Unit from an emergency room due to complaints of 
depression, anxiety, being off his medications for three 
days, and several somatic complaints that were vague in 
nature.  The diagnostic impression was Axis I PTSD.  

Legal Analysis

A claimant with active service may be granted service 
connection for disease or disability when the evidence 
reflects that the disease or disability was either incurred 
in or aggravated by military service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.303, 3.304.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  The disease 
entity for which service connection is sought must be 
"chronic" as opposed to merely "acute and transitory" in 
nature.  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  Where the fact of chronicity in 
service is not adequately supported then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) [i.e., a diagnosis under DSM-IV]; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f) (2003).

The weight that the Board places on a medical professional's 
opinion depends on factors such as the reasoning employed by 
the medical professional and whether or not, and the extent 
to which, he or she reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
Further, it is the Board's responsibility to make such 
determinations.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 
(1993) ("It is the responsibility of the BVA to assess the 
credibility and weight to be given the evidence") (citing 
Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the 
probative value of medical evidence is based on the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches; as is true of 
any evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board).

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for service connection for PTSD.

In so finding, the Board observes that the clinical picture, 
as some examiners have acknowledged, is complex.  The record 
indicates that the veteran had a psychiatric disability 
tending toward psychosis in the months and years immediately 
following his separation from service.  Schizophrenia was 
eventually diagnosed in 1975.  However, beginning in the 
early 1980's, his psychiatric disorder was reclassified as 
post-traumatic stress disorder, essentially on the basis of 
the history related by the veteran on his many psychiatric 
hospitalizations and examinations.  That diagnosis has been 
continued over the years, including when hospitalized by VA 
in January and February 1996.  Running through the entire 
record is a history of drug and alcohol abuse that appears to 
have predated service and to have become systematically more 
intractable following service, especially his alcohol abuse.  
This also led to a diagnosis of organic brain syndrome 
secondary to substance abuse.  In addition, the veteran has 
been diagnosed over the years with various forms of 
personality or character disorder, which does not constitute 
a compensable disability under the law.  38 C.F.R. § 
3.303(c).  

It is also noteworthy that upon VA examinations dated in 
December 1985 and September 1999, diagnoses of PTSD were not 
established.  The December 1985 VA examiner opined that he 
did not find enough evidence to suggest the veteran met the 
formal criteria for PTSD.  This finding is consistent with 
the February 1983 statement of a VA psychiatrist that a 1982 
discharge summary did not show that the veteran met the 
diagnostic criteria of the DSM-III for PTSD.  

In light of the conflicting evidence as the veteran's 
psychiatric diagnosis, the Board finds that the March 2004 VA 
examination report is strong evidence against the veteran's 
claim.  The examination report is based on a review of the 
veteran's claims file, including all prior psychiatric 
diagnosis.  The report is also based on the veteran's own 
history and results of current examination of the veteran.  
While the veteran's attorney submitted the June 2002 VA 
discharge summary and a November 2002 private hospital 
history and summary after the March 2004 VA examination was 
conducted, she indicated in her cover letter that they were 
already in the claims file.  Thus, these documents were 
reviewed by the examiner in connection with the March 20004 
examination.  The March 2004 report refers to specific 
findings set forth in the veteran's medical record and 
specific findings as to confirmed stressors.  The examiner 
supported his opinion that the veteran has anxiety disorder 
NOS, not PTSD, with citations to the evidentiary clinical 
record.  This fact is particularly important, in the Board's 
judgment, as the citations make for a more convincing 
rationale.  

The Board recognizes the veteran's own contentions that he 
suffers from PTSD, which he relates to various in-service 
stressors.  However, while the veteran is competent to 
describe his observations relative to his symptoms, as a 
layperson he is not competent to provide an opinion requiring 
medical knowledge, such as a medical diagnosis or etiology.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Thus, his 
self-diagnosis of PTSD is not material to his claim.  

The Board also recognizes certain that the veteran's attorney 
has made contentions with regard to the significance of the 
January 2001 Joint Motion.  She contends that in the Joint 
Motion, VA agreed that the veteran had a confirmed diagnosis 
of PTSD that could not be overturned by the RO and could be 
overturned by the Board only in light of clear and 
unmistakable evidence.  She contends that the Board removed 
this stipulation in its August 2003 remand, as its order 
assumed that PTSD was still at issue and did not mention the 
heightened burden on VA.  The veteran's attorney also 
contends that the Joint Motion stated that at least one of 
the veteran's confirmed stressors was related to combat, that 
it was possible that he underwent some enemy attacks, and 
that he did not have to prove personal participation to be 
found to have engaged in those activities.  She asserts that 
by limiting the verified stressors to its specific list, the 
instructions in the Board's August 2003 remand denied the 
veteran combat status and removed those findings from his 
claim.  

The Board disagrees that by signing the Joint Motion, VA 
agreed that the veteran had a confirmed diagnosis of PTSD.  
The Joint Motion states that 

[t]he Board has acknowledged that the veteran has 
been diagnosed with PTSD "on numerous occasions".  
(Board decision at 10).  This finding may not be 
overturned by the Regional Office and may only be 
overturned by the Board if there is clear and 
unmistakable evidence that the finding is in error.  
Joint Motion at p. 7.

Thus, in agreeing to the Joint Motion, VA agreed only that 
the veteran had been diagnosed with PTSD in the past.  VA did 
not stipulate that the veteran currently had PTSD as a matter 
of fact.  Moreover, even assuming that VA did stipulate that 
the veteran currently had PTSD as a matter of fact, the March 
2004 VA examination report is clear and unmistakable evidence 
rebutting such a finding.  

Further, the Board concludes that the instructions in the 
Board's August 2003 remand were correct.  The instructions do 
not contest that the veteran has received diagnoses of PTSD 
in the past.  Rather, the Board asked the VA examiner "to 
determine the diagnosis of all psychiatric disorders that are 
present" and to determine "whether the veteran has PTSD 
related to his tour of duty in Vietnam (italics added)."  
August 2003 Board remand at p. 4.  

The Board's August 2003 remand, and the March 2004 VA 
examination report, are consistent with the Joint Motion..  
The Joint Motion instructed VA to conduct "a comprehensive 
examination to ascertain Appellant's current psychiatric 
condition."  Joint Motion at p. 6.  The examining VA 
physician was to 

address the various in-service and post-service 
psychological assessments and "(1) reconcile the 
diagnoses; [and] (2) evaluate the veteran for 
purposes of determining the existence of each of 
the impairments noted in the record".  Waddell v. 
Brown, 5 Vet. App. 454, 456 (1993).  Joint Motion 
at p. 6.  

In addition, the Board finds that the Board's August 2003 
remand did not err by specifying only certain stressors as 
having occurred.  The stressors specified in the Board's 
August 2003 remand are identified in the Joint Motion.  
Moreover, the identified stressors do not conflict with the 
Joint Motion's finding that at least one of the veteran's 
confirmed stressors was related to combat, that it was 
possible that he underwent some enemy attacks, and that he 
did not have to prove personal participation to be found to 
have engaged in those activities.  At any rate, the fact that 
the March 2004 VA examination demonstrated that the veteran 
did not have PTSD renders harmless any mistakes in the August 
2003 remand as to the identification of confirmed stressors.  

"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C.A. § 1110 
(formerly § 310).  In the absence of proof of a present 
disability, there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Since the veteran in 
the current appeal has not been shown to have a current 
diagnosis of PTSD, service connection for PTSD cannot be 
granted.  In finding that the veteran does not currently 
suffer from PTSD, the Board need not address the presumptions 
accorded to service connection claims by combat veterans for 
injuries incurred in combat.  See 38 U.S.C.A. § 1154(b) (West 
1991); 38 C.F.R. § 3.304(d) (1998); see generally Peters v. 
Brown, 6 Vet. App. 540, 543 (1994).

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application.  
See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for PTSD is denied.



	                        
____________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



